DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 04/12/2021. Claims 1-12 having been cancelled. Claims 13, 14, 18, 19, 21, and 22 have been amended. Claims 13-22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 13-17 are directed to a System, and claims 18-22 is directed to a Method. Therefore, claims 13-22 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 13 recites: A system for secure voting, the system comprising: 
	a computer processor one or more computer processors configured to: 
	create a ballot template using ballot creation information; 
	receive a request for a ballot containing voter identification information; 
	register, on a block chain, the request; 
	create a pseudo-anonymous voter ID using the voter identification information; 
	register, on the block chain, the relationship between the pseudo- anonymous voter ID and the voter identification information; and 
	generate at least one ballot using the election ballot template and pseudo- anonymous voter ID; 
	a printer configured to print a physical ballot based on the generated at least one ballot, 
	the ballot comprising a ballot identifier based on the pseudo-anonymous voter ID, wherein 
	the ballot identifier can be used to associate the physical ballot with a voter.	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of a creating and collecting votes. The votes include creating, collecting, and processing individual ballots from voters. 
	Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, printing, processing and comparing aspects of certain methods of organizing human activity.
The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract 
Independent Claim 18 recites similar features in method form absent of the additional elements identified below, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computer processor, processing device, and printer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 13 (System) or claim 18 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 13 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘generating, printing, processing and comparing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘mail processing device’ could be interpreted as an individual or manual sorting machine.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 14 and 19 further recite “further comprising mail processing equipment configured to: identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and direct the physical ballot on to the entity responsible for counting the votes on the physical ballot.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 14 and 19 are patent ineligible.
Dependent claims 15 and 20 further recite “comprising a secure database configured to: receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter.” This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract 
Dependent claims 16 and 21 further recite “the secure database is further configured to flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 16 and 21 patent ineligible.
Dependent claim 17 and 22 further recite “the secure database is further configured to designate at least one of the ballot selections to not be counted in a final vote tally.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 17 and 22 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 13-22 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US20070095909), Anderson, et al (US29970051804) “Anderson”, and further in view of Sheng et al (US20170221052) “Sheng”

Regarding claim 13, Chaum teaches: A system for secure voting, the system comprising: 
	one or more computer processors configured to: 
	create a ballot template (e.g. pre-printed form) using ballot creation information; (Fig. 2, 4, and 5, [0016] Instead of recording the vote electronically for later transmission by those running the election (often through a physical device anyway such as a memory card), however, they print the vote as a form that is provided to the voter for casting. In  Furthermore, it is believed often less costly, time consuming and cumbersome to generate audio in various languages compared to typesetting and laying out corresponding forms).
	receive a request for a ballot containing voter identification information; ([0217] In operation, the voter would, at least in a preferred example, be free to choose one of the four rectangles and scratch the latex off of that rectangle and show the revealed printing to the poll worker (or a machine) at checkout. If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away. In either case, one half remains at the polling place (possibly shredded) and the other half is preferably taken away by the voter. At most one rectangle would be scratched off in front of the election official before the decision about which half goes where. The half the remains at the polling place should have at most one rectangle scratched off. But the voter would be free to scratch off both rectangles on the half that they take away. It is preferred that voters be instructed to do so, since checking that both messages are present gives assurance that the forms are correctly printed and allow the voter to receive both halves, each in case the voter makes certain choices.
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, when the voter hands the voting record to the poll worker, there is voter identification being transferred from the requested ballot.
	register (e.g. with the poll worker), [on a blockchain], the request; ([0217] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the 
	register, [on the blockchain], the relationship between the pseudo- anonymous voter ID and the voter identification information; ([0217] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)”
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, when the voter hands the voting record to the poll worker, there is voter identification being transferred from the requested ballot. The portion of the ballot handed to the poll worker represents pseudo-anonymous voter ID as the scratch off portion is the new “voter id”.Filing Date:August 10, 2018
	generate at least one ballot using the ballot template and pseudo-anonymous voter ID; -3-Application No.: 16/101248([0410] As will be appreciated, settings (a), (c), (e), (f) each have two variants: where the voter identity is not linked to the marked image or artifact retained by those running the election, and that where it is in order for the handling of so-called "provisional" or "vote-from-anywhere" ballots. In the linked case, privacy afforded by the ballot information associated with the voter identity is preferably not readily violated).
	a printer configured to 
	print a physical ballot based on the generated at least one ballot, ([0016] Instead of recording the vote electronically for later transmission by those running the election (often through a physical device anyway such as a memory card), however, they print the vote as a form that is provided to the voter for casting. In some cases a pre -printed form may be scanned in or otherwise loaded by the device and only the votes are marked on it by the device's print engine; in other cases the form may be rendered and printed completely by the device).

	wherein the ballot identifier can be used to associate the physical ballot with a voter  ([0217] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)”
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, when the voter hands the voting record to the poll worker, there is voter identification being transferred from the requested ballot. The portion of the ballot handed to the poll worker represents pseudo-anonymous voter ID as the scratch off portion is the new “voter id”.
	Examiner further notes that the portion of the limitation which recites “the ballot identifier can be used to associate the physical ballot with a voter”, found in the printing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something can be used “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Chaum does not explicitly teach creating a pseudo-anonymous voting ID, however, Anderson from a same or analogous art teaches:
	create a pseudo-anonymous voter ID (scrambled voter ID) using the voter identification information; and ([0020] An encryption function of the system generates 
	the ballot comprising a ballot identifier (voter validation identification) based on the pseudo-anonymous voter ID; and (Fig. 1, [0037] The software running on the enabling circuitry of the module checks the module storage device for a stored scrambled voter ID for the voter. If no stored scrambled voter ID is located, then it is the voter's first time voting and his/her scrambled voter ID is written to and stored in the module storage device, along with the voter's cast vote(s) and the voter validation identification (step 112).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the ‘pseudo-anonymous Voter ID’ of Anderson in order to keep voter information from non-authorized personnel. The unique ID may be permanently stored with the voting selections in a read only secure voting module that maintains voter anonymity while preventing any further physically writing thereto.

	Neither Chaum nor Anderson explicitly recite ‘registering on a blockchain’, however Sheng recites, at least, ‘registering (i.e. recorded) on a blockchain’: [0104] Crypto (e.g., Bitcoin) voting and conditional actions. For example, SOCOACT allows for electronic voting where votes are recorded on blockchain, and conditional and fractional voting is also enabled (at least in part) on block chain. If candidate A is losing, vote A, but if candidate A is winning vote C, if candidate B is winning vote half for A and half for B.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the ‘pseudo-anonymous Voter 
 In regards to claim 18, method claim 18 corresponds generally to system claim 13, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 14, Chaum teaches: The system of claim 13, w further comprising mail processing equipment configured to:
	identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and (Fig. 60A-73D, [0052] FIG. 60 is a combination block, flow, functional, schematic diagram, of an exemplary embodiment of a paper-based polling-place sign-in and forms in accordance with the teachings of the present invention).
	direct the physical ballot on to the entity responsible for counting the votes on the physical ballot ([0074] An example application for attendance voting is as follows: The voter first makes a selection of candidates, for instance by substantially known techniques, such as marking a form and scanning it in or by using a man-machine interface such as a touchscreen. A "ballot form" is then generated and printed that unambiguously shows the voter's choices….The non-selected part is destroyed (or retained in whole or part by the polling place). Authentication of the selected part is provided, such as by special paper, printing, ink, attachments, digital signature and/or posting on a network by the voting authorities).
In regards to claim 19, method claim 19 corresponds generally to system claim 14, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 15, Chaum teaches: The system of claim 13, further comprising a secure database configured to: 	
	receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter ([0127] Consider a two stage system. The voter takes with him from the first station to the second, for example, nothing special, some information carrier, or an active device. When nothing is taken, the ballot style requirements can be communicated by other means, such as a network connection between the two stations. When information is taken, such as by a code printed on a piece of paper that the voter enters on the second station or a passive ID tag, the information can determine the ballot style. In either of these two cases, if the voter is to be kept from voting a second machine, or for a second time, by the information, then it should presumably identify the voter instance and then could also be used for linking as mentioned).
 In regards to claim 20, method claim 20 corresponds generally to system claim 15, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US20070095909), Anderson, et al (US29970051804) “Anderson,” Sheng et al (US20170221052) “Sheng”, and further in view of Reardon (US20020084325).

Regarding claim 16, neither Chaum nor Anderson explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:  The system of claim 15 wherein the secure database is further configured to 
	flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter ([008] By means of a unique ballot number and a printed receipt, it is also possible for a voter to subsequently confirm that the voter's intended vote was properly included in the final tally and to even identify the printed ballot in the event that allegations of fraud arise. [0016] By whichever of many means that a receipt is printed, this receipt may subsequently be used by the voter, as described elsewhere, to 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the ‘the database of voter identification’ of Anderson, the recording the votes on the blockchain of Sheng with the ‘fraud detection and investigation’ of Reardon in order to keep the voting systems safe and secure. As Reardon states: 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

 In regards to claim 21, method claim 21 corresponds generally to system claim 16, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 17, neither Chaum nor Anderson explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:
	designate at least one of the ballot selections to not be counted in a final vote tally ([0032] It is most noteworthy that this voting system offers multiple levels of verification and redundancy for recovery of votes that might otherwise be spoiled. First, the scanned count of the paper ballots is a means of confirming that the electronic tally has not been altered by hackers or corrupt election officials or employees. Second, if a large number of voters are suspicious that their votes are not being properly counted, they can use their receipts to verify how the votes are recorded in the publicly available records. During a fraud investigation, receipt numbers could be entered into the scanning equipment to automatically identify segregate ballots about which there is suspicion or concern).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the ‘the database of 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

 In regards to claim 22, method claim 22 corresponds generally to system claim 17, and recites similar features in system form, and therefore is rejected under the same rationale.


Response to Arguments
	Based on Applicant’s arguments on page 5 and the amended claims, Examiner withdraws the previous claim objections from claims 14 and 19. Further, Examiner withdraws, 35 U.S.C. 112 rejections based on the amended claims.
	Applicant argues on pages 6 and 7 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of blockchain and computer automation, the claims are concerned with processing secure ballots with the identity of the user being hidden. Which falls clearly within the scope of certain methods of organizing human activity.
	Applicant argues on pages 6-7 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The 
	Example 42 is not factually analogous to the present claims 13 and 17.
Appellant argues that the claimed features of the present application are similar to the
claimed features of claim 13 and 17 in Example 42. Arguendo, Example 42 is factually analogous, Claim 2 of the example was found to be ineligible for merely ‘applying’ the concept of storing and updating patient information in a computer environment.
	Applicant argues on page 5 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Moran, (US20170006008), System and Method of Providing 
Greenway, (US20060049252), Incoming Mailed Ballot Packages Processing Method; Winnett, (US20020158118), Computerized Voting Verification Method].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685